 



Page 1 of 10
EXHIBIT 10.27
AGREEMENT dated the 15th day of October 2004 between
BRISTOW HELICOPTER GROUP LIMITED a Company incorporated under the Companies Acts
and having its registered office at Redhill Aerodrome, Redhill, Surrey
(hereinafter called “the Company”) of the first part
and
Richard David Burman of 8, Moray Place, Aberdeen AB15 4AF (hereinafter called
the “Executive”) of the second part
WHEREAS the Executive is employed by the Company and it is desired to regulate
the terms of the Executive’s employment with the Company.
NOW IT IS HEREBY AGREED as follows:

1.   APPOINTMENT       The Company agrees to employ the Executive as Managing
Director of the Company (“the Appointment”) and the Executive accepts the
Appointment and agrees to serve the Company upon the terms set out in this
Agreement and the Schedule hereto. The Executive will report directly to the
Board of Directors of Bristow Aviation Holdings Limited or their authorised
nominee (“Board”).   2.   PERIOD       The Appointment shall commence on 15th
October 2004 and (subject to the provisions in Clause 14 for earlier termination
of this Agreement) shall continue unless terminated by either:

  (i)   the Executive giving to the Company not less than 12 months previous
notice in writing to that effect; or     (ii)   the Company giving to the
Executive not less than 12 months previous notice in writing to that effect.    
The appointment shall terminate upon the Executive attaining the age of
60 years.

3.   DUTIES OF EXECUTIVE       During the continuance of the Appointment the
Executive:

(a)   shall perform the duties set out in the Schedule which may be amended by
the Company from time to time with the agreement of the Executive:   (b)   shall
devote the whole of his time, attention and skill during his agreed hours of
work to the duties of the Appointment and shall faithfully, efficiently,
competently and diligently perform such duties and exercise such powers as may
from time to time be assigned to or vested in him and shall obey all reasonable
and lawful directions given to him by or under the authority of the Board of
Directors and use all reasonable endeavours to promote and extend the Company’s
business, to protect and further the interest and reputation of the Company and
its Associated Companies. The agreed hours of work of the Executive shall be
normal business hours and such other hours as may be required for the proper
performance of the duties of the Appointment. The Working Time Regulations 1998,
effective from 1st October 1998, state that a worker’s average working time
shall not exceed 48 hours per week on average over a 17 week period, unless the
worker agrees in writing that the limit shall not apply. The Executive hereby
agrees that there may be occasions when he may work in excess of an average of
48 hours per week. The Executive shall not be entitled to receive any additional
remuneration for work outside the normal hours;   (c)   may be required in
pursuance of his duties hereunder to perform services not only for the Company
but also for any

 



--------------------------------------------------------------------------------



 



Page 2 of 10

    Associated Company and without further remuneration (except as otherwise
agreed) to accept such offices in any Associated Company as the Company may from
time to time reasonably require;   (d)   may be required to travel within the
United Kingdom and elsewhere abroad in the performance of his duties on such
occasions as the Board may from time to time reasonably require. The Executive’s
normal place of work shall be at Redhill or at such other place within 50 miles
thereof as the Company may reasonably specify or elsewhere as agreed between the
Executive and the Company;   (e)   shall not during the term of this Agreement
(except with the Company’s prior consent in writing) be directly or indirectly
engaged or concerned whether as principal, servant, agent, consultant or
otherwise in the conduct of any other business nor shall he be directly or
indirectly interested in any such business save through his holding or being
interested in investments (quoted or unquoted) not representing more than five
per centum of the issued securities of any class of any one company;   (f)  
shall abide by the terms and conditions applicable to the Appointment as are
contained in the Company Administration Manual which may be reviewed upon
request and of which relevant changes will be notified when they occur.

4.   SALARY       During the continuance of the Appointment the Company shall
pay to the Executive salary at the rate of £135,000 per annum or such higher
rate as may from time to time be agreed such salary to be subject to review
annually in accordance with the Company’s normal practice. The said salary (less
tax and statutory deductions) shall be payable to the Executive by equal monthly
payments in arrears each such payment being made by no later than the last day
of each month. The said salary shall be deemed to accrue on a daily basis. The
Executive shall also be entitled to be a member of the Incentive Scheme with a
target bonus of 40% (in accordance with Company policy from time to time) and
will be proposed for membership of the approved Share Option Scheme (in
accordance with Company policy from time to time).   5.   EXPENSES       During
the continuance of the Appointment the Company shall refund to the Executive
subject where appropriate to the production of vouchers, all out-of-pocket
expenses reasonably incurred by him in the proper performance of his duties
including (but not limited to) expenses of entertainment, hotel, subsistence and
travelling in accordance with normal Company procedures.       [written
insertion: The Executive will also be reimbursed, subject to the production of
vouchers, subscription costs and annual fees for membership of a local club
(e.g. golf club)] In addition the Company shall refund to the Executive subject
to the production of vouchers, school expenses for the Executive’s son, Jamie
Burman, up to the age of eighteen years or the completion of Year 13 whichever
is the later date, subject to a maximum payment of £3,000 per term or £9,000 per
annum whichever is the lower. In addition the Company shall refund to the
Executive subject to the production of vouchers, reasonable removal expenses at
the discretion of the Board for one move from Aberdeen to a residence not more
than 50 miles from the Company’s Registered Office. [written insertion: Such
expenses shall include, but not be limited to, all costs directly related to the
sale of the Executive’s residence in Aberdeen as well as those related to the
purchase of the Executive’s residence in the Redhill area.] Should the Executive
give notice to the Company of termination of employment under Clause 2 of this
Agreement within two years of the date of appointment then all expenses paid by
the Company to the Executive in respect of removal expenses are recoverable by
the Company from the Executive and the Executive agrees that such sums can be
deducted from any payments due to the Executive from the Company on such
termination.   6.   HOLIDAYS       During the continuance of the Appointment the
Executive shall be entitled without loss of remuneration to twenty-five working
days holiday in each year (in addition to Bank and other public holidays) to be
taken at such time or times as the Board may approve. Neither Saturday nor
Sunday shall be regarded as a working day. For the purpose of holiday
entitlement the year commences on the date of joining the Company. If employment
ceases before the end of such year, any holiday taken in excess of entitlement
will be evaluated and deducted from final salary payment. Holiday accrued but
not taken will not normally be carried over into the subsequent year.

 



--------------------------------------------------------------------------------



 



Page 3 of 10

7.   INCAPACITY       The following are the conditions that govern payment
during absence due to sickness and/or accidents.   a)   Periods during which
payment of wages or salary will be made       Payment of salary during sickness
or accident absences will be made for up to 26 weeks during any one calendar
year, i.e. from January to December, or any consecutive period of sickness or
accident absence whichever is the greater.   b)   Requalifying for salary
payment after entitlement exhausted       For the purpose of calculating
entitlement to payment of salary during sickness or accident absences, if the
Executive is absent through sickness or accident at the end of a calendar year
and has exhausted entitlement to payment during sickness or accident in such
calendar year, (or carried entitlement for payment during a consecutive period
of absence, from one calendar year to another), he shall have no entitlement to
payment during sickness or accident in the next following calendar year until
normal duties have been resumed for a period of 2 weeks following a certificate
of fitness for duty.   c)   Certification of sickness       A self-certified
medical certificate shall be provided by the Executive from the first day of
sickness or disability up to and including the 7th day. Thereafter, a medical
certificate from a properly qualified medical practitioner shall be provided by
the Executive at weekly or other such intervals as may be required by the
Company.   8.   PENSIONS & LIFE ASSURANCE       The Company shall contribute an
amount equivalent to 121/2% of the Executive’s salary as set out in Clause 4 to
the Executive’s account in a Group Personal Pension Plan. Such payments shall be
made by monthly installments. The Company shall include the Executive in the
Company’s Life Assurance arrangements whereby Life Assurance benefit will be
payable in an amount of four times salary as set out in Clause 4. If the
Executive dies whilst in the employment of the Company payment of any benefit is
subject to the insurers accepting the claim and making payment to the Company.  
9.   MEDICAL EXPENSES INSURANCE       The Executive and his wife and eligible
children shall be entitled during the period of the appointment to participate
at the Company’s expense in the Company’s private medical expenses scheme
subject always to the rules of such scheme.   10.   PERSONAL ACCIDENT INSURANCE
      Subject to the conditions set out below Personal Accident Benefit will be
payable in an amount of four times salary as set out in Clause 4 if the
Executive suffers accidental bodily injury during the course of employment with
the Company which results in:

  (i)   Death — (such benefit being additional to any life assurance payment
being payable in accordance with Clause 8).     (ii)   Disablement — loss of one
or two limbs (loss of use or separation above wrist or ankle).     (iii)  
Disablement — loss of sight of one or both eyes (total or permanent).     (iv)  
Permanent disablement from any other cause precluding the Executive from
carrying out his normal duties.

     The following conditions apply:

 



--------------------------------------------------------------------------------



 



Page 4 of 10

  a)   The Company insures the benefit referred to above and accordingly the
provisions of this schedule are intended only as a guide to the cover. Payment
of any benefit is subject to the insurers accepting the claim and making payment
to the Company.     b)   The death or disablement must have resulted from an
accident occurring during the period of employment.     c)   1)     Immediate
notice must be given to the Company of any accident likely to result in a claim
under this Clause.

  2)   The death or disablement must have occurred within 36 months of the date
of the accident.

  d)   No benefit will be payable if (amongst other things) the Executive caused
or contributed to the death, disablement or accident by intentional self-injury,
suicide or attempted suicide, deliberate exposure to danger (except in an
attempt to save human life or prevent the destruction of property) or any
criminal act. Further details of the exceptions are set out in the Company
Administration Manual. However the policy wording itself should be referred to
for the definitive terms and conditions.     e)   Any benefit payable under this
Clause will be paid to the Executive or his personal representatives provided
that the Company may within 6 years after the accident, if the Company shall in
its absolute discretion think fit, pay the benefit instead to any one or more of
the wife, widow, child or children or other relations of the Executive or any
other person who in the opinion of the Company was dependant on the Executive.  
  f)   If any other claim against the Company in connection with the accident,
death or disablement is made by the Executive, his personal representatives or
any other person, then:

  1)   Any benefit otherwise payable under this claim shall be reduced by any
amount previously recovered in respect of such other claim.     2)   Any benefit
already paid under this clause shall, to the extent of any award made against
the Company in respect of such other claim, either be recoverable by the Company
or set against any such award at the Company’s option.

11.   MOTOR CAR       For the purpose of enabling the Executive properly to
perform his duties hereunder, subject to the Executive holding a current full
drivers licence the Company shall pay a car allowance to the value of Category A
of the Company car policy, currently £908 per month.   12.   REDRESS OF
GRIEVANCE AND DISCIPLINARY RULES       The Executive’s route of appeal in
respect of grievance to any employment issue will always be to the Board.
Details of grievance and disciplinary procedures will be found in the Company
Administration Manual.   13.   NON-DISCLOSURE OF CONFIDENTIAL INFORMATION   a)  
The Executive shall not directly or indirectly divulge or communicate to any
person (other than those within the employment of the Company whose province it
is to know the same or with the prior authority of the Company) nor shall he
make use of any of the trade secrets, designs, techniques, design improvements,
know-how, business information, methods, lists or other confidential information
of the Company or of any Associated Company or of their respective customers
which he may (whether heretofore or hereafter) have received or obtained while
in the service of the Company or of any Associated Company. This restriction
shall continue to apply after the termination of the Appointment.   b)   The
Executive shall use all reasonable endeavours to prevent the publication or
disclosure of any of the trade secrets or other confidential information of the
Company or of any Associated Company whether relating to its trade dealings,
financial affairs or otherwise which he may have received or obtained or may
hereafter receive or obtain while in the service of the Company or of any
Associated Company.

 



--------------------------------------------------------------------------------



 



Page 5 of 10

14.   TERMINATION       Without in any way limiting any rights of the Company
this Agreement shall be subject to termination by the Company by summary notice
in writing if the Executive:   (i)   shall have committed any serious breach of
any term of this Agreement; or   (ii)   shall have been guilty of gross
misconduct which brings the Company or any associated company into disrepute; or
  (iii)   shall have been found guilty of any major criminal offence resulting
in a custodial penalty; or   (iv)   shall have been permanently admitted to
hospital under the provisions of any statute relating to mental health; or   (v)
  shall have become bankrupt or made any formal arrangement or composition with
his creditors generally.   15.   PROVISIONS ON TERMINATION       All drawings,
designs, photographs, plans, models, blueprints, reports, manuals, files, notes,
accounts, documents or other material and all notes and memoranda of any trade
secrets or confidential information of the Company or of any Associated Company
as shall have been made or received by the Executive during the course of his
employment (whether heretofore or hereafter) are and shall be the property of
the Company and shall be surrendered by the Executive to someone duly authorised
by the Company upon the termination of this Agreement or at the request of the
Board at any time during the course of his employment hereunder.   16.  
NON-COMPETITION   a)   In this Clause the expression “the Termination Date”
means the date on which this Agreement shall determine irrespective of the cause
or manner.   b)   Since the Executive has obtained or is likely to obtain in the
course of his employment with the Company knowledge of trade secrets, designs,
design improvements, know-how, techniques, methods, lists and other confidential
information relating to the Company and any Associated Company and also to their
respective customers he hereby agrees that in addition to the restrictions
contained in Clause 13 of this Agreement he hereby covenants and undertakes with
the Company and so that each covenant and undertaking below shall be a further
and separate and severable obligation and without prejudice and in addition to
all other like obligations already or hereafter so undertaken by the Executive
that he will not whether on his own account or jointly with or as manager, agent
officer, employee, shareholder or otherwise on behalf of any other person, firm
or company, and whether directly or indirectly and without the express prior
written consent of the Board:

  (i)   during his employment hereunder and for a period of one year following
the Termination Date be engaged, concerned or interested in or associated with
any business within the United Kingdom which is the same as, or competes with,
any business carried on by the Company or any Associated Company on or at any
time during the period of three months ending on the Termination Date (“the
Relevant Business”);     (ii)   during his employment hereunder;

  (aa)   and for a period of one year following the Termination Date, within the
United Kingdom carry on or be engaged, concerned or interested in the sale of
goods or provision of services of a kind supplied by the Company or any
Associated Company in connection with its Relevant Business, to any person, firm
or company which has at the time within the period of two years preceding the
Termination Date been a customer of, or in the habit of dealing with, such
company for such goods or services;     (bb)   and for a period of one year
following the Termination Date solicit, interfere with or endeavour to entice
away from the Company or any Associated Company any person, firm or company who
to his knowledge is or has during the two years preceding the Termination Date
been a client, customer, correspondent or agent of, or in the habit of dealing
with, such company nor enter into a partnership or any association whether
directly or indirectly with any such person;

 



--------------------------------------------------------------------------------



 



Page 6 of 10

  (cc)   and for a period of one year after the Termination Date, solicit,
interfere with or endeavour to entice away from the Company or any Associated
Company or offer to employ any person who on or during the twelve months
preceding the Termination Date is or was an officer or employee of or full time
consultant to, the Company or any Associated Company;

PROVIDED ALWAYS THAT nothing in this Clause shall prohibit the Executive from
holding or being interested in investments (quoted or unquoted) not representing
more than five percentum of the issued securities of any class or any one
company.

(c)   The Executive also covenants and undertakes with the Company (for itself
and as agent for each Associated Company) as a further and separate obligation
as aforesaid that, save in his proper performance of his duties hereunder, he
will not directly or indirectly during his employment hereunder or thereafter
make use of any corporate or business name which is identical or similar to or
is likely to be confused with the corporate name or any business name of the
Company or Associated Company or which might suggest a connection with the same.
  (d)   While the restrictions aforesaid are considered by both parties to be
reasonable in all circumstances it is recognised that restrictions of the nature
in question may fail for technical reasons unforeseen, and accordingly it is
hereby declared and agreed that if any of such restrictions shall be adjudged to
be void as going beyond what is reasonable in all the circumstances for the
protection of the interest of the Company but would be valid if part of the
wording thereof were deleted and/or the periods (if any) thereof reduced and/or
area dealt with thereby reduced in scope the said restrictions shall apply with
such modifications as may be necessary to make them valid and effective.   (e)  
The restrictions set out in this Clause 16 shall not be enforceable by the
Company against the Executive in the event of the Appointment being terminated
by the Company other than in accordance with the provisions of Clauses 2 and 14
of this Agreement.   17.   INVENTIONS       In view of the fact that the
business of the Company and of Associated Companies consists in part in the
development and exploitation of inventions, techniques and methods and that it
is the Executive’s responsibility to further the interests of the Company and
Associated Companies in respect thereof he agrees that each and every discovery
by him at any time whether before or after the date hereof but after he becomes
an employee of the Company whether capable of being patented or registered or
not (and whether or not made or discovered in the course of his employment
hereunder) in connection with or in any way affecting or relating to the
business of the Company or of any Associated Company or capable of being used or
adapted for use therein or in connection therewith shall forthwith be disclosed
to the Company and shall belong to and be the absolute property of the Company
or such Associated Company as the Company may nominate for the purpose. The
Executive hereby irremovably appoints the Company to be his authorised attorney
to do all such things and to execute all such documents in his name and on his
behalf as may be necessary to secure for the Company the full benefit and
advantage of the rights arising under this Clause.   18.   RECONSTRUCTION OR
AMALGAMATION       If this Agreement is terminated because of the liquidation of
the Company for the purpose of amalgamation or reconstruction and the Executive
is offered employment with such amalgamated or reconstructed company in a
position and on terms (mutatis mutandis) identical in all respects to the terms
of this Agreement, the Executive shall have no claim against the Company in
respect of such termination.   19.   DEFINITIONS   (a)   In this Agreement words
and phrases defined in Section 736 of the Companies Act 1985 shall bear the same
meaning.   (b)   The following expression shall for the purposes of this
Agreement have the following meanings:       “Associated Company” means any
company which now or from time to time hereafter is:

  (i)   a company having an ordinary share capital of which not less than 25 per
centum is owned directly or indirectly by the Company or its holding company; or

 



--------------------------------------------------------------------------------



 



Page 7 of 10



  (ii)   a holding company of the Company or any subsidiary of any such holding
company;

    and the provisions of Section 838 of the Income and Corporation Taxes Act
1988 shall apply in determining the question of ownership;       “the Schedule”
means the Schedule to this Agreement which shall form part of this Agreement and
be of full force and effect as though it were expressly set out in the body of
this Agreement.   20.   NOTICES       Notices may be given by either party by
first class prepaid recorded delivery letter or by facsimile transmission or
telex addressed to the other, or by personal delivery at (in the case of a
notice to the Company) its registered office for the time being and (in the case
of a notice to the Executive) his last known address and in the case of a letter
shall be deemed to have been given 72 hours after posting and in the case of
facsimile telex or personal delivery shall be deemed to have been given
09.00a.m. on the business day following transmission or delivery as the case may
be.   21.   EMPLOYMENT PROTECTION CONSOLIDATION ACT       The information
contained herein constitutes a written statement of the terms of the Executive’s
employment in compliance with the provisions of the Employment Protection
(Consolidation) Action 1978 as amended.   22.   SURVIVAL OF AGREEMENTS       The
expiration or determination of this Agreement howsoever arising shall not
operate to affect such of the provisions hereof as in accordance with their
terms are expressed to operate or have effect thereafter.   23.   ENTIRE
AGREEMENT       This Agreement is in substitution for all previous contracts of
service between the Company or any Associated Company and the Executive that
shall be deemed to have been terminated by mutual consent as from the date on
which this Agreement is deemed to have commenced. The Executive acknowledges
that he has no claim against the Company or any Associated Company (or against
any of their respective assets) arising under or out of any such contract.   24.
  NON-WAIVER       No failure of the Company to exercise, nor any delay in
exercising, any right hereunder shall operate as a waiver or that or any other
right or remedy of the Company, nor shall any partial exercise preclude any
further or other exercise.   25.   PROPER LAW       This Agreement shall be
governed by and construed in accordance with English Law.

 



--------------------------------------------------------------------------------



 



Page 8 of 10
IN WITNESS WHEREOF this Agreement consisting of this and the preceding 11 pages
together with the Schedule is executed as follows:
Signed for BRISTOW HELICOPTER GROUP LTD
/s/ Allan Blake
in the presence of:
/s/ Lyn Stringer
Signed by the said Richard Burman
/s/ Richard Burman
in the presence of:
/s/ Carol Burman

 



--------------------------------------------------------------------------------



 



Page 9 of 10
SCHEDULE
Managing Director, Bristow Helicopter Group Limited
Job Description
Responsible to: the Chairman of the Board of Directors of Bristow Aviation
Holdings Limited or his authorised nominee (“the Board”).
For the purposes of this Job Description, “the Companies” includes those
services provided by any associated or affiliated companies of Bristow
Helicopter Group Limited or Bristow Aviation Holdings Limited.
The Managing Director shall ensure:

  1.   The effective and safe operation of the Companies, to be managed and
operated in compliance with the Company’s Operations and Safety Manuals or the
terms and conditions of service contracts between the Companies and their
clients or the provisions of relevant statutory or regulatory provisions
whichever is the more stringent. Where there is any risk of non-compliance with
relevant statutory, regulatory or client requirements, the Board must be
informed immediately.     2.   The Companies are staffed with appropriate skills
to meet short and long term business needs.     3.   The Companies are properly
structured and adequately informed to undertake the responsibilities and tasks
required of the Companies.     4.   Potential customers of the Companies are
identified and notified to the Board and that quotations for potential customers
are prepared and approved by the Board.     5.   The maintenance and provision
to the Board of monthly management accounts.     6.   All invoices and expense
claims submitted by the Managing Director are approved by a nominee of the
Board.     7.   The provision of financial information to in accordance with the
schedule required by the Board.     8.   Compliance with such delegated
authority requirements as may from time to time be approved by the Board.     9.
  Immediate reporting to the Board of the following matters relating to the
Companies:

  a.   Any issue that affects or could affect the safe operation of helicopter
and fixed wing operations including any accidents or incidents that caused
injury to individuals or damage to aircraft and any insured claim or any near
misses that could have led to such an accident or incident;     b.   Any issues
of actual, alleged or suspected financial impropriety or any indication that the
Companies could be or are at risk of trading whilst insolvent;     c.   Any
changes in senior personnel or Directors of the Companies.     d.   Any
indication of potential or actual material litigation by any party against the
Companies.     e.   Any absence from work of the Managing Director of more than
three days duration, and any other period

 



--------------------------------------------------------------------------------



 



Page 10 of 10

             of time when the Managing Director is unavailable for work.

  10.   The provision of such reports on a regular or ad hoc basis as may be
required by the Board.     11.   That any other responsibilities that may from
time to time be agreed by the Board are met.     12.   The Companies and the
Managing Director do not, without Board consent,

  a.   Borrow any sums in aggregate in excess of £[to be agreed by the Board] at
any time;     b.   Make any loan or advance to a Shareholder or receive any loan
or advance from a Shareholder of any amount;     c.   Make any loan or advance
or otherwise give credit (other than credit given in the normal course of
Company business) to any person except for the purpose of making deposits with
its bankers;     d.   Give any guarantee bond or indemnity in respect of or to
secure the liabilities or obligations of any person;     e.   Create or issue
any debenture mortgage charge or other security over any assets of the Companies
except for the purpose of securing sums borrowed by the Companies from their
bankers in the ordinary and usual course of business;     f.   Undertake in any
Financial Year or part of a Financial Year any single item or series of items of
capital expenditure (including finance leases but excluding operating leases as
respectively defined in SSAP 21) involving an aggregate liability during that
Financial Year in excess of £[to be agreed by the Board];     g.   Enter into
any operating lease (as defined in SSAP 21) either as lessor or lessee of any
property plant or equipment of a duration exceeding five years or involving
aggregate premium and annual rental payments for the operating lease in question
in excess of £[to be agreed by the Board];     h.   Appoint any person to the
Board;     i.   Enter into or make any material change to any contract or
transaction:

  a.   with any of the parties or their respective Affiliates; or     b.  
except on normal arm’s length commercial terms; or     c.   which involves
aggregate revenues or expenditure in excess of £[to be agreed by the Board];

  j.   Enter into or make any material change to any contract of employment with
any senior manager of the Companies (whatever his title or job description);    
k.   Engage any new employee or consultant at a salary or fee in excess of £[to
be agreed by the Board] per annum or dismiss any employee with a salary in
excess of £[to be agreed by the Board] per annum.

 